Exhibit 32 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code) Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code) (the “Act”) and Rule 15d-14(b) promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), each of the undersigned, Renee Gilmore,Principal Executive Officer of Firemans Contractors, Inc., a Nevada corporation (the “Company”), and Nikolay Frolov, Chief Financial Officer and Principal Financial and Accounting Officer of the Company, hereby certifies that, to his knowledge: (1) the Company’s Quarterly Report on Form 10-Q for theperiod endedMarch 31, 2011 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May 16, 2011 By: /s/Renee Gilmore Renee Gilmore Principal Executive Officer (Principal Executive Officer) By: /s/ Nikolay Frolov Nikolay Frolov Chief Financial Officer (Principal Financial and Accounting Officer) The foregoing certification is being furnished solely pursuant to Section 906 of the Act and Rule 13a-14(b) promulgated under the Exchange Act and is not being filed as part of the Report or as a separate disclosure document.
